                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ERIK COLLETT                                       Case No. 19-10426

       Plaintiff,                                  Stephanie Dawkins Davis
v.                                                 United States District Judge

NICHOLAS WELLMAN, et al,

     Defendants.
____________________________/

          OPINION AND ORDER ACCEPTING AND ADOPTING
             THE MAGISTRATE JUDGE’S MARCH 26, 2021
           REPORT AND RECOMMENDATION (ECF No. 43)

      Currently before the Court is Magistrate Judge Curtis Ivy, Jr.’s March 26,

2021 Report and Recommendation. (ECF No. 44). Magistrate Judge Ivy

recommends granting the motion for summary judgment, dismissing the federal

claims and declining to exercise supplemental jurisdiction over the state law

claims. Id. The Court is fully advised in the premises and has reviewed the record

and the pleadings. Neither party has filed objections. “[T]he failure to object to

the magistrate judge’s report[] releases the Court from its duty to independently

review the matter.” Hall v. Rawal, 2012 WL 3639070 (E.D. Mich. Aug. 24, 2012)

(citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The Court nevertheless agrees

with the Magistrate Judge’s recommended disposition. Therefore, the Court

ACCEPTS and ADOPTS the Magistrate Judge’s Report and Recommendation
(ECF No. 43), GRANTS the motion for summary judgment, DISMISSES all

federal claims with prejudice, and declines to exercise supplemental jurisdiction

over the state law claims, DISMISSING them without prejudice.

      IT IS SO ORDERED.

Date: June 8, 2021                        s/Stephanie Dawkins Davis
                                          Stephanie Dawkins Davis
                                          United States District Judge




                                         2
